Citation Nr: 1236361	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-18 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of overpayment of death pension benefits calculated as $2,272.00, to include the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to February 1954.  The appellant in this case is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board previously remanded this case for further development in June 2011.

The Board finds that there has been substantial compliance with the June 2011 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in June 2011 directed the RO to produce a written paid and due audit of the appellant's pension account and provide a copy to the appellant.     The RO was also directed to request that the appellant complete an updated Financial Status Report.  Subsequently, the RO was to determine whether the overpayment was validly created and issue a supplemental statement of the case.  The claims file shows that the RO prepared an audit, which was sent to the appellant in August 2011.  That same month, the RO also requested that the appellant submit a new Financial Status Report, to which the appellant never responded.  The RO also determined that the debt was validly created and again denied a waiver of overpayment.  Accordingly, the Board finds that there has been substantial compliance with the June 2011 Board remand directives and, therefore, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104 (2008).


FINDINGS OF FACT

1.  The appellant failed to report a change in income and medical expenses creating an overpayment of $2,272.00 in VA death pension benefits.  

2.  The overpayment of  $2,272.00 was not due to the appellant's fraud, misrepresentation or bad faith.

3.  The creation of the overpayment was due to fault on the part of the appellant.

4.  Withholding of benefits or recovery would not nullify the objective for which benefits were intended, and the appellant would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the appellant.

5.  The appellant did not change her position to her detriment and reliance on these VA benefits does not result in relinquishment of a valuable right or incurrence of a legal obligation.

6.  As the debt has already been recovered, the appellant was not deprived of basic necessities.


CONCLUSION OF LAW

An overpayment of VA compensation benefits in the calculated amount $2,272.00  was properly created and was not due to fraud, misrepresentation, or bad faith on the part of the appellant; however, recovery of the overpayment of VA compensation benefits would not be against equity and good conscience and, therefore, is not waived.  38 U.S.C.A. §§ 1521, 5107, 5302(a) (West 2002 & Supp. 2008); 38 C.F.R.  §§ 1.963(a), 1.965(a) 3.23, 3.271, 3.272 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has requested a waiver of the collection of an overpayment of VA death pension benefits in the calculated amount of $2,272.00, to include the question of whether this debt was properly created.  VA may waive recovery of an overpayment of VA benefits if there is no indication of fraud, misrepresentation, or bad faith on the part of the person who received the benefits, and if recovery of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  Bad faith "generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government."  38 C.F.R. § 1.965(b)(2).  

In a September 2006 application for death pension benefits, the appellant reported receiving $944.00 per month in Social Security Administration (SSA) benefits and $771.93 per month in additional retirement income.  It was also reported that the appellant lived at an assisted living facility so her medical expenses could reach as much as $3,314.77 per month, including the cost of care at the facility.  In June 2007, she submitted a medical expense report showing that her medical expenses were approximately $1238.12 monthly.  An SSA printout showed that her SSA benefits were $1032.50 per month, which was increased to $1065.50 per month in December 2006.  

In September 2007, the appellant was awarded nonservice-connected death pension benefits with an additional allowance for aid and attendance, effective September 20, 2006.  The RO allowed for medical expenses of $15,219.00 as a continuing deduction, which included assisted living facility, Medicare premium, medical insurance and medical advocates' fees.  Accordingly, based on her SSA income of $12,390.00 as of October 1, 2006, and of $12,786.00 as of December 1, 2006, as well as her other retirement income of $9,263.00 minus her medical expenses, the appellant was awarded a monthly rate of 379.00 beginning October 1, 2006, decreasing to $376.00 beginning December 1, 2006, based on income changes.  The appellant was clearly informed that all changes in income and medical expenses must be reported.  

Additional medical information was submitted in December 2007.  In March 2008, the RO adjusted the appellant's monthly benefit rate based on a finding of $15,000 in predictable medical expenses, factored with her SSA benefits and additional retirement income.  Again, the appellant was clearly informed that she must report any changes in her income and medical expenses.  

Subsequently, the appellant reported that her annual medical expenses for 2008 were $22,409.00.  Thus, in May 2008, the RO adjusted her monthly rate to $972.00.  Again, the appellant was informed that she must report any changes in her income and medical expenses.  She submitted an Eligibility Verification Report in January 2009.  However, as this report indicated that her medical expenses had decreased and that she was no longer receiving her additional retirement income, the RO requested further information in March 2009.  

The appellant submitted revised forms in March 2009 indicating that the person who had assisted with the previous forms was not the person who usually did this task.  The revised forms showed that her additional retirement income had increased to $854.35 per month.  Her medical expenses were also calculated as $21,307.00, which was less than what had previously been reported for 2008.

Further, in April 2009, the appellant again verified that her monthly retirement income increased from $771.93 to $854.35, effective May 1, 2008, so the appellant's income was adjusted as of June 1, 2008.  

Further, based on another report submitted by the appellant, the medical expenses for 2009 totaled 21,587.00.  Given these adjustments, the Veteran's pension rate was adjusted to $866.00 from February 2008, $784.00 from June 2008, and $800.00 from February 2009.  However, the appellant was paid $972.00 in death pension benefits per month from February 2008 through March 2009, which resulted in a total of $13,608.00.  Based on her reported income and medical expenses, again, the appellant should have been paid $866.00 for February 2008 through May 2008, $784.00 for June 2008 through January 2009, and $800.00 for February and March 2009.  This amount actually totalled $11, 336.00.  Accordingly, when subtracting $11,336.00 from $13,608.00, an overpayment of $2,272.00 was created.  It appears that the total overpayment has already been recouped from the appellant and at this point, she owes no more debt to the VA.  

On the basis of the audit of record, clearly detailing the finances and the basis for the debt as set forth above, the Board finds that the overpayment in the amount of $2,272.00 was properly created.  

In June 2009, the Committee made a specific determination that there was no fraud, misrepresentation, or bad faith on the appellant's part with respect to the creation of the overpayment at issue.  Although the Committee determined that there was no fraud, misrepresentation, or bad faith on the appellant's part with respect to the creation of the overpayment at issue, the appellant's waiver request was denied based on their finding that fault was found on the part of the appellant as she failed to accurately report her income and medical expenses in a timely manner.    Further, the Committee found no financial hardship to the appellant because she had a fair amount of cash assets.    In sum, the Committee determined that recovery of the overpayment of VA compensation benefits would not be against equity and good conscience.  

In cases where there is no fraud, misrepresentation, or bad faith on the veteran's part with respect to the creation of the overpayment at issue, and, therefore, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the matter on appeal, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  The first and second elements pertain to the fault of the debtor versus the fault of the VA.

After consideration of the record and the applicable regulatory provisions, the Board finds that the appellant was at fault for not adequately reporting her income and medical expenses in a timely manner.  In making this determination, the Board observes that in at least three separate letters, the appellant was informed that all income and medical expense changes must be reported immediately.  However, the appellant did not report a change in her additional retirement income until approximately 11 months later.  She also failed to timely report a change in her medical expenses.  

Regarding whether collection would defeat the purpose of the benefit and whether failure to collect would cause unjust enrichment to the debtor, the Board notes that the appellant received benefits in excess of what she was entitled to receive.  Thus, the recoupment of those benefits does not defeat the purpose of the benefit because the appellant had already received the income to which she was entitled.  A failure to recoup the benefits would cause unjust enrichment to the debtor for the same reason.   Likewise, there is no indication that the appellant's reliance on VA benefits resulted in relinquishment of another valuable right.

The Board has also considered whether the appellant would suffer undue financial hardship if forced to repay the debt at issue.  The record shows that this debt has already been recovered from the appellant.  Thus, as there is no debt left to pay, the question of whether requiring payment would deprive the appellant of the 
basic necessities of life is moot.  Thus, a grant on the basis of undue financial hardship is not warranted in this case.  

In sum, after weighing the facts in light of the principles of equity and good conscience, the Board finds that the preponderance of the evidence is against entitlement to waiver of the recovery of the overpayment.

The Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), redefined VA's duties to notify and assist a claimant in the development of a claim.  However, the notice provisions of the VCAA are inapplicable to waiver claims.  Barger v. Principi, 16 Vet. App. 132 (2002).  





ORDER

Entitlement to a waiver of recovery of overpayment of death pension benefits calculated as $2,272.00, to include the preliminary issue of the validity of the debt, is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


